419 F.2d 835
FARRELL LINES INCORPORATED, Libellant-Appellant,v.TITAN INDUSTRIAL CORPORATION, Respondent-Appellee.
No. 308, Docket 33702.
United States Court of Appeals Second Circuit.
Argued Dec. 9, 1969.Decided Dec. 16, 1969.

George W. Sullivan, New York City (Francis R. Matera, Lilly, Sullivan & Purcell, New York City, on the brief), for libellant-appellant.
John S. Rogers, New York City (Burlingham, Underwood, Wright, White & Lord, New York City), for respondent-appellee.
Before MOORE and KAUFMAN, Circuit Judges, and RYAN,1 District judge.
PER CURIAM:


1
The judgment of the District Court is affirmed on the opinion of Judge MacMahon, reported at 306 F.Supp. 1348 (S.D.N.Y.1969).



1
 Of the Southern District of New York, sitting by designation